DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/14/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

Response to Amendment
Applicant’s amendment, filed 2/14/2022 amended claims 1, 2, 4-6, 9-10 and 17, canceled claims 7, 15 and 23, and did not add any claims. Therefore, claims 1-6, 8-14, 16-22 and 24 are pending. 
The objections to drawings and specification, set forth in the Non-Final Office Action mailed on 9/16/2021 (hereinafter “the previous Office Action”), have been withdrawn due to Applicant’s amendments to the drawings and specification filed 2/14/2022.
The objections to claims 1-16 (due to informalities), set forth in the previous Office Action, have been withdrawn due to Applicant’s amendments to the claims filed 2/14/2022.
The rejections of claims 17-24 under 35 U.S.C. § 112(b), set forth in the previous Office Action, have been withdrawn due to Applicant’s amendments to the claims filed 2/14/2022.
The rejections of claims 1-3, 8-11, 16-19 and 24 under 35 U.S.C. § 103, set forth in the previous Office Action, have been withdrawn due to Applicant’s amendments to the claims filed 2/14/2022.

Allowable Subject Matter
Claims 1-6, 8-14, 16-22 and 24 are allowed over the prior art of record as set forth in the Non-Final Office Action mailed on 9/16/2021.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY K BALDWIN whose telephone number is (571)270-5222. The examiner can normally be reached on Mon - Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/R.K.B./Examiner, Art Unit 2125

/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125